Title: From George Washington to David Forman, 2 January 1782
From: Washington, George
To: Forman, David


                  
                     Dear Sir—
                     Philadelphia 2 Jany 1782
                  
                  Yours of yesterdays date I have rec’d, and am much Obliged by the Intelligence it conveys.
                  The Letter you refer to advising of the fleet’s preparing to sail, must have miscarried, for I do not recollect any such comeing to hand.
                  I have presented your account to Mr Morris and have the pleasure to inform you that a warrant will pass the Office for a Settlement of it in the course of ten days, when the Amount shall be deliverd to your Order.
                  Could you Obtain accurate accounts respecting the situation of the Enemy on Staten Island specifying their Numbers Cantoonments & State of their Works, without considerable risk or Inconvenience, it might be of service.  I have lately rece’d intelligence from there, & the post in the course of the Winter may possibly merit our attention.
                  I approve much of your discharging the Horseman mentiond as it is at present a very inactive Season, their being continued in service would be a very unneccesary expence to the public.
                  I am happy to find that the fellow who join’d the Enemy was not capable of striking by his information at your Chain of Intelligence, should you be possessd of any thing material in future I wish you to continue forwarding to me the earliest account of it.  I am with esteem Dr Sir your most Obliged Humbl Servt
                  
                     G.Wn
                     
                  
               